ORDER
This case came before the court for oral argument pursuant to an order which had directed the parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided in light of United States Investment and Development Corp., et al. v. R.I. Department of Human Services, et al., 606 A.2d 1314 (R.I.1992).
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice was correct in determining that the state should share the cost of suit, including counsel fee incurred by the plaintiff in recovering a sum of money from the third-party tort feasor in order to reimburse the state for cash assistance and medical payments made by the state for plaintiffs benefit. The principles enunciated in United States Investment are applicable to the case at bar.
Consequently, the state’s appeal is denied and dismissed. The summary judgment entered by the Superior Court is hereby affirmed.